         Case 1:17-cr-00509-RA Document 40 Filed 02/15/19 Page 1 of 2
                                                      LSDC-SD'.\Y
                                                      DOCL\IENT
                                                      ELECTRO:'IICALLY FILED
                                                                      DOC #: _ _ _ _ _--:---
UNITED STATES DISTRICT COURT                                           DATE FILED:      0: / I 5 j I °l
SOUTHERN DISTRICT OF NEW YORK

 United States of America                                                   Order of Restitution

                v.                                                               17 Cr. 509 (RA)

 Paul Haverkamp,

                            Defendant.


        Upon the application of the United States of America, by its attorney, Geoffrey S. Berman,

United States Attorney for the Southern District of New York, Aline R. Flodr, Assistant United

States Attorney, of counsel; the presentence investigation report; the Defendant's conviction on

Counts One and Two of the above Indictment; and all other proceedings in this case, it is hereby

ORDERED that:

        1. Amount of Restitution. Paul Haverkamp, the Defendant, shall pay restitution in the

total amount of $5,500 to the victims of the offenses charged in Counts One and Two of the

Indictment. The names, addresses, and specific amounts owed to the victims are set forth in the

schedule attached hereto. Upon advice of a change of address, the Clerk of the Court is authorized

to send payments to the new address without further order of this Court.

        2. Sealing. Consistent with 18 U.S.C. §§377l(a)(8) & 3664(d)(4) and Federal Rule of

Criminal Procedure 49. I, to protect the privacy interests of victims, the Schedule of Victims

attached hereto shall be filed under seal, except that copies may be retained and used or disclosed




09.10.2013
         Case 1:17-cr-00509-RA Document 40 Filed 02/15/19 Page 2 of 2




by the Government, the Clerk's Office, and the Probation Office, as need be to effect and enforce

this Order, without further order of this Court.

Dated: New York, New York

       February-4-, 2019
